Title: Notes on Debates, 27 January 1783
From: Madison, James
To: 


No. VI
Monday 27 Jany. 1783.
A letter of Jany 20 from Genl. Washington was rcd. notifying the death of Lord Sterling & inclosing a report of the Officer sent to apprehend Knowlton & Wells. (See  ).
The following is an extract from the report “he (one Israel Smith) further sd. that Knowlton & Wells had recd. a lettr. from Jonathan Arnold Esqr. at Congress part of which was made public, which informed them that affairs in Congress were unfavorable to them & wd. have them look out for themselves. What other information this letter contained he cd. not say—I found in my March thro’ the State that the last mentioned gentleman was much in favor with all the principal men in that State I had any conversation with”
Mr. Arnold being present at the reading informed Congress that he was surprized how such a notion should have prevailed with respect to him; that he had never held any correspondence with either Knowlton or Wells; and requested that he might be furnished with the extract above. In this he was indulged without opposition. But it was generally considered, notwithstanding his denial of the correspondence, that he had at least at second hand, conveyed the intelligence to Vermont.
A long petition was read signed as alledged by near two thousand inhabitants (but all in the same hand writing) of the territory lately in controversy between Pa. & Va. complaining of the greivances to which their distance from public authority exposed them & particularly of the late law of Pena. interdicting even consultations about a new State within its limits; and praying that Congress wd. give a sanction to their independence & admit them into the Union. The Petition lay on the table without a single motion or remark relative to it. The order of the day was called for, towit the Resolution of saturday last in favor of adequate & substantial funds.
This subject was introduced by Mr. Wilson with some judicious remarks on its importance & the necessity of a thorough & serious discussion of it. He observed that the U States had in the course of the revolution displayed both an unexampled activity in resisting the enemy, and an unexampled patience under the losses & calamities occasioned by the war. In one point only he said they had appeared to be deficient & that was a cheerful payment of taxes. In other free Govts. it had been seen that taxation had been carried farther & more patiently borne than in States where the people were excluded from the Govts., the people considering themselves as the sovereign as well as the subject; & as receiving with one hand what they paid with the other. The peculiar repugnance of the people of the U S. to taxes he supposed proceeded first from the odious light in which they had been under the old Govt. in the habit of regarding them; 2dely. from the direct manner in wch. taxes in this Country had been laid; whereas in all other countries taxes were paid in a way that was little felt at the time. That it cd. not proceed altogether from inability he said must be obvious: Nay that the ability of the U. S. was equal to the public burden might be demonstrated. According to the calculations of the best writers the inhabitants of G. B. paid before the present war at the annual rate of at least 25s. Sterlg per head. According to like calculations the inhabitants of the U. S. before the revolution paid indirectly & insensibly at the rate of at least 10s. Sterlg per head According to the computed depreciation of the paper emissions, the burden insensibly borne by the inhabitants of the U. S. had amounted during the first three or four years of the war to not less than twenty Million of dollars per annum, a burden too which was the more oppressive as it fell very unequally on the people. An inability therefore could not be urged as a plea for the extreme deficiency of the revenue contributed by the States, which did not amount during the past year to 1/2 a million of dollars, that is to 1/6 of a dollar per head. Some more effectual mode of drawing forth the resources of the Country was necessary. That in particular it was necessary that such funds should be established as would enable Congress to fulfill those engagements which they had been enabled to enter into. It was essential he contended that those to whom were delegated the power of making war & peace should in some way or other have the means of effectuating these objects; that as Congress had been under the necessity of contracting a large debt justice required that such funds should be placed in their hands as would discharge it; that such funds were also necessary for carrying on the war; and as Congress found themselves in their present situation destitute both of the faculty of paying debts already contracted, and of providing for future exigences, it was their duty to lay that situation before their constituents; and at least to come to an eclaircissement on the subject; he remarked that the establisht. of certain funds for payg wd. set afloat the public paper; adding that a public debt resting on general funds would operate as a cement to the confederacy, and might contribute to prolong its existence, after the foreign danger ceased to counteract its tendency to dissolution He concluded with moving that it be Resold.
“That it is the opinion of Congress that complete justice cannot be done to the Creditors of the United States, nor the restoration of public credit be effected, nor the future exigences of the war provided for, but by the establishment of general funds to be collected by Congress.”
This motion was seconded by Mr. Fitzimmons[.] Mr. Bland desired that Congress wd. before the discussion proceeded farther, receive a communication of sundry papers transmitted to the Virga. Delegates by the Executive of that State; two of which had relation to the question before Congress. These were 1st. a Resolution of the Genl. Assembly declaring its inability to pay more than £50,000 Va. currency towards complying with the demand of Congress. 2dly. the Act repealing the Act granting the impost of 5 PerCt. These papers were received and read.
Mr. Wolcot expressed some astonishment at the inconsistency of the two acts of Va.; supposed that they had an unfavorable aspect on the business before Congress; & proposed that the latter sd. be postponed for the present. He was not seconded.
Mr. Ghorum favored the general idea of the motion, animadverting on the refusal of Virga. to contribute the necessary sums & at the same moment repealing her concurrence in the only scheme that promised to supply a deficiency of contributions. He thought the motion however inaccurately expressed, since the word “general” might be understood to refer to every possible object of taxation as well as to the operation of a particular tax throughout the States: he observed that the nonpayment of the 1,200,000 Drs. demanded by Congress for paying the interest of the debts for the year  demonstrated that the constitutional mode of annual requisitions was defective; he intimated that lands were already sufficiently taxed; & that polls & commerce were the most proper objects. At his instance the latter part of the motion was so amended as to run “establishment of permanent & adequate funds to operate generally throughout the U. States.”
Mr. Hamilton went extensively into the subject the sum of it was as follows: he observed that funds considered as permanent sources of revenue were of two kinds 1st. such as wd extend generally & uniformly throughout the U. S. & wd. be collected under the authority of Congs. 2dly. such as might be established separately within each State, & might consist of any objects which were chosen by the States, and which might be collected either under the authority of the States or of Congs. Funds of the 1st. kind he contended were preferable; as being 1st. more simple. the difficulties attending the mode of fixing the quotas laid down in the confederation rendering it extremely complicated & in a manner insuperable: 2d as being more certain; since the States according to the secd. plan wd. probably retain the collection of the revenue and a vicious system of collection prevailed generally through the U. S. a system by which the collectors were chosen by the people & made their offices more subservient to their popularity than to the public revenue—3d. & as being more œconomical, since the collection would be effected with fewer officers under the management of Congress, than under that of the States.
Mr. Ghorum observed that Mr. Hamilton was mistaken in the representation he had given of the collection of taxes in several of the States; particularly in that of Massachussetts, where the collection was on a footing which rendered it sufficiently certain. Mr. Wilson having risen to explain somethings which had fallen from him; threw out the suggestion that several branches of Revenue if yielded by all the States, would perhaps be more just & satisfactory than any single one; for example an impost on trade combined with a land tax.
Mr. Dyer expressed a strong dislike to a collection by officers appointed under Congress & supposed the States would never be brought to consent to it.
Mr. Ramsay was decidedly in favor of the proposition. Justice he said entitled those who had lent their money & services to the U. S. to look to them for payment; that if general & certain revenues were not provided, the consequence wd. be that the army & public Creditors would have soon to look to their respective States only for satisfaction; that the burden in this case wd. fall unequally on the States; that rivalships relative to trade wd. impede a regular impost & wd. produce confusions amg. the States; that some of the States would never make of themselves provision for half pay and that the army wd. be so far defrauded of the rewards stipulated to them by Congress; that altho’ it might be uncertain whether the States wd. accede to plans founded on the proposition before the house, yet as Congress was convinced of its truth & importance it was their duty to make the experiment
Mr. Bland thought that the ideas of the states on the subject were so averse to a general revenue in the hands of Congs. that if such a revenue were proper it was unattainable; that as the deficiency of the contributions from the States proceeded not from
   
   The paper just read from Virga. complained of her inability without mentioning an inequality. This was deemed a strange assertion.

 complaints of their inability but of the inequality of the apportionments, it would be a wiser course to pursue the rule of the confederation, towit to ground the requisition on an actual valuation of lands; that Congress wd. then stand on firm ground & try a practicable mode.
